CASE N˚ 18-06068-12                                      MOR VAQUERIA ALMEYDA, INC.
                                                                  AUGUST 2019
                                                        AVERAGING 11,189 LTS BIWEEKLY
                                                   milking 76 cows averaging 10.52 lts/day/cow
                                                           occupying 22.27% milk quota

                                          Pooled Price = 80.24¢/lt
dry: 20                                   Milk Quota 50,250 lts biweekly            LEASE OF MILK QUOTA ENDED ON MAY 2019
Deaths: 1

INCOME:     SUIZA                                                           $
Milk Sales: Liq. Aug. 7     11,232 lts @ 78.29¢/lt                       8,793.32
            Liq. Aug. 22    11,146 lts @ 82.20¢/lt                       9,162.00
            ant. Aug. 28                                                 4,581.00
Sale of Cow to Butcher                                                     300.00
Sale hay                                                                     0.00
ADEA        Production Incentive                                             0.00
USDA-FSA MFP                                                                 0.00
Money in bank and on hand                                                  162.44
            Total Income:                                               22,998.76

Less Operational Costs:
Wages:                                                      2,540.00 cash
Unemployment                                                   0.00
FICA                                                           0.00
Feed          $16.50/Q                                     6,400.00    cash
Forage        cows graze on pasture                            0.00
Medicines & Veterinary                    AGH                  0.00    cash
Tick plaguicide                                               40.00
Farm Maintenance & repairs                                     0.00
Milking Equipment                                             69.95    cash
Farm Machinery                                                 0.00
Materials & Supplies         detergents                      333.46    cash         García Vet.
Car & Truck                                                  140.03    cash
Fuel                                                       1,528.95    cash
herbicide                    Forefront 2.5 gals.               0.00
Hired Help not on payroll                                  1,800.00    cash
Utilities:    AEE            Tel.                            570.28    cash & #1229
farm lease                   Juan Amador                       0.00
Professional Services:       gestor       cash               300.00    300.00/month
                             Lab. Milk sample                  7.05    cash       AGH
IVU on AGH bill                                                0.00
freight                      forrage                         700.00    cash; $140.00/wk
bank charges                                                  15.61
              Total Operational Costs:                    14,445.33

Capital Expenditures: Heifers                                   0.00

Less Obligations & Others:
CPA          through milk assignments                        225.00 Enrique Maisonet
ORIL         through milk assignments                        666.24
Aut. Tierras through milk assignments                        946.52
Condado 5 through milk assignments                          5500.00                               24.41% of Milk Proceeds received
             Total Obligations & Others:                    7337.76

Less Money used for Personal expenses:                         42.00 (AAA & AEE)
FFIL      through milk assignments                             47.08 Dental insurance
                                                               89.08

Total Operational, Expenditures, Obligations, personal Costs: 21,872.17

Net Income:                  cash on hand: $81.26                        1126.59
                             Bank Acct:      1,045.33
CASE N˚ 18-06068-12                                     MOR VAQUERIA ALMEYDA, INC.
                                                                 AUGUST 2019
                                                       AVERAGING 11,189 LTS BIWEEKLY
                                                  milking 76 cows averaging 10.52 lts/day/cow
                                                          occupying 22.27% milk quota




WAGES:
Ramón Barreto                125.00/wk    & 47.08 for Dental Insurance = $672.08 for July.
Gabriel Colón                208.00/wk
Juan Morales                 175.00/wk
                             508.00/wk



FEED        (ADM FEED MILL)
Aug. 5            1600.00                 Paid   cash
Aug. 12           1600.00                 Paid   cash
Aug. 19           1600.00                 Paid   cash
Aug. 26           1600.00                 paid   cash
                  6400.00




Materials & Detergents
cash               89.25     García   Vet #176765       detergents
cash               34.75     García   Vet #0278031
                                           #176776      detergents
cash               56.75     García   Vet #034542
                                           #176751      detergents
cash               72.96     García   Vet #376803       detergents
                   56.75     García   Vet #276013       detergents
                  310.46



Milking Equipment
cash                   69.96 Agro & Sons teteras Conde



Car & Truck
cash                   26.45 Advance Auto Parts
cash                   93.66 Felikar Auto Parts
cash                   19.92 Wipers
                      140.03




UTILITIES                                                            PERSONAL EXPENSES PAID FROM BUSINESS ACCOUNT
#1229                 234.28 AEE                                     #1230         42.00 AEE
cash                  336.00 Phone                                   Milk Assign.  47.08 FFIL Dental Insurance
                      570.28                                                       89.08




INCOME:                                                              EXPENSES & OBLIGATIONS PAID:
Milk Proceeds                  22536.32                              Farm Expenses       14,445.33
Sale of Hay                        0.00                              Obligations          7,337.76
Sale of Cow                      300.00                              Personal Expenses       89.08
Money in bank & on Hand          162.44                                                  21,872.17
                               22998.76
                                                                                 NET INCOME $1,126.59


This MOR has been prepared using information from bank accounts, receipts, and verbal information
provided by Debtor.
